Citation Nr: 0314437	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia, currently rated as 10 
percent disabling.  

2.  Entitlement to a compensable rating for residuals of 
stress reaction of the proximal tibias and os calcis 
bilateral, secondary to calcaneo-varus, prior to March 1, 
2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1957 to 
October 1957, from June 1960 to June 1962, and from May 1968 
to September 1968.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It was remand by the Board in January 
2001 for additional development and consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), which the 
President signed into law on November 9, 2000.  

The appellant's original claim included the issue of 
entitlement to a compensable rating for residuals of stress 
reaction of the proximal tibias and os calcis bilateral, 
secondary to calcaneo-varus.  However, after VA Compensation 
and Pension Service determined in a November 2002 opinion 
that there was no clear and unmistakable error in a January 
2002 rating decision that proposed severance of service 
connection for that disability, a January 2003 rating 
decision effectuated the severance of service connection, as 
of March 1, 2003.  The appellant was issued a statement of 
the case in January 2003 addressing the issue of severance of 
service connection for residuals of stress reaction of the 
proximal tibias and os calcis bilateral, secondary to 
calcaneo-varus, but he has not perfected an appeal of that 
issue; therefore, it is not before the Board at this time.  

Following the RO's severance of service connection for 
residuals of stress reaction of the proximal tibias and os 
calcis bilateral, secondary to calcaneo-varus, the appellant 
was issued a supplemental statement of the case in March 
2003, which denied entitlement to a compensable rating for 
residuals of stress reaction of the proximal tibias and os 
calcis bilateral, secondary to calcaneo-varus, prior to 
March 1, 2003, the date of severance of service connection 
for the disability.  Thereafter, in April 2003, he perfected 
an appeal of the RO's March 2003 denial of a compensable 
rating for residuals of stress reaction of the proximal 
tibias and os calcis bilateral, secondary to calcaneo-varus, 
prior to March 1, 2003.  

FINDINGS OF FACT

1.  Postoperative residuals of a right inguinal hernia are 
manifested by complaints of pain and tenderness in the area 
of the surgical scar without evidence of a recurrent hernia 
or more than sensory involvement of the ilioinguinal nerve.  

2.  Prior to March 1, 2003, residuals of stress reaction of 
the proximal tibias and os calcis bilateral, secondary to 
calcaneo-varus, were manifested by extension in each leg to 0 
degrees and flexion to at least 120 degrees and no os calcis 
deformity associated with the stress reaction. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a right inguinal hernia are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 7338, 8530 (2002).  

2.  The criteria for a compensable rating for residuals of 
stress reaction of the proximal tibias and os calcis 
bilateral, secondary to calcaneo-varus, prior to March 1, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5260, 5261, 5273 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  This law redefined the 
obligations of VA with respect to the duty to notify and the 
duty to assist. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
appellant has been notified in the August 1999 rating 
decision, the September 1999 statement of the case, and the 
January 2003 and March 2003 supplemental statements of the 
case of the evidence necessary to substantiate his claims for 
a higher rating for postoperative residuals of a right 
inguinal hernia and for a compensable rating for residuals of 
stress reaction of the proximal tibias and os calcis 
bilateral, secondary to calcaneo-varus, prior to March 1, 
2003, and of the applicable laws and regulations.  In April 
2001, the RO sent the appellant notification about the VCAA, 
informing him of what evidence was necessary from him in 
order for VA to grant his claim.  It told him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Also, the RO cited and provided the regulation implementing 
the VCAA in the January 2003 and March 2003 supplemental 
statements of the case. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the appellant's service medical records and VA 
and private medical treatment records since service, along 
with copies of the reports of all the VA medical examinations 
that have been conducted throughout the years in connection 
with the appellant's applications for increased ratings.  
Further, in keeping with its duty to assist, VA provided the 
appellant with VA examinations in June 1999, July 1999, and 
May 2001.  The appellant has not identified any additional 
records that may still be outstanding.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  



General Rating Policy

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Postoperative Residuals of a Right Inguinal Hernia

The appellant asserts that he should be assigned a higher 
disability rating for his postoperative residuals of a right 
inguinal hernia because he experiences severe constant pain 
in the area where the hernia was surgically repaired, along 
with pain and tenderness associated with the surgical scar, 
and because he may have to undergo additional surgery to 
correct the problem.  

The appellant's service medical records show that at his 
April 1962 separation examination he was noted to have a 
reducible, right inguinal hernia.  

The appellant underwent several VA medical examinations 
between 1971 and 1986.  At a March 1971 examination, there 
was an asymptomatic inguinal ring without herniation.  At an 
August 1974 examination, no hernia was noted, but a potential 
hernia was.  A small potential hernia was found on 
examination in August 1975.  A small right inguinal hernia 
was noted on examination in November 1982.  At an August 1986 
examination, the appellant had a right inguinal hernia with 
pain. 

A May 1987 VA hospitalization report shows that the appellant 
underwent a right inguinal hernia repair.  He was readmitted 
to the VA hospital in November 1987 for exploration of the 
right groin area for nerve entrapment syndrome, and he 
underwent release of the right ilioinguinal nerve.  Right 
groin exploration was again undertaken at a VA hospital in 
June 1988, and resection of the right ilioinguinal nerve was 
performed.  

A March 1989 VA medical examination revealed a tender scar, 
hypesthesia, and hyperesthesia in the area of the 
ilioinguinal nerve innervation.  The diagnostic impression 
was chronic pain syndrome following right inguinal nerve 
repair related to entrapment or neuroma of the ilioinguinal 
nerve, with no recurrent hernia.  

VA outpatient records, dated in 1989 and in 1993, reveal 
complaints of chronic pain in the right groin area. 

At a September 1993 VA medical examination, the appellant 
reported that he had not had any improvement in his groin 
pain since his three right inguinal surgeries in 1987 and 
1988.  He complained of knots around the right inguinal 
hernia scar, which the examiner stated "palpates to be a 
normal funiculus."  No recurrent hernia was revealed.  A 
14 cm by 1 cm, well-healed scar noted medially was slightly 
tender.  

A March 1995 VA outpatient record noted that there was a 
three-centimeter, movable mass over the appellant's pubic 
area.  

At a June 1999 VA scars examination, the appellant complained 
of chronic pain in the area of the right inguinal scar, which 
bothered him about the same as it had ten years before.  The 
examination report indicated that there was a recurrent 
hernia and that the scar was unchanged and nontender.  

A May 2001 VA medical examination report indicates that there 
was no evidence of a recurrent hernia.  Digital examination 
revealed tenderness to the internal inguinal canal on 
palpation without pain radiation.  The impression was 
residual tenderness to the surgical site of the hernia repair 
without evidence of recurrent hernia.  

Service connection was granted for a right inguinal hernia by 
a February 1969 rating decision, which assigned a 
noncompensable rating under Diagnostic Code 7338, effective 
November 25, 1968.  Following the three surgeries in 1987 and 
1988, a 10 percent rating was awarded for the right inguinal 
hernia, based on a tender surgical scar, effective August 1, 
1988.  

For a small inguinal hernia, either postoperative recurrent, 
or unoperated irremediable, that is not well supported by 
truss or not readily reducible, a 30 percent evaluation is 
assigned.  When the postoperative inguinal hernia is 
recurrent, but readily reducible and well supported by truss 
or belt, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  

Because the evidence presented in this case does not 
demonstrate that the appellant currently has a small, 
postoperative, recurrent, inguinal hernia; or a small, 
unoperated, irremediable, inguinal hernia, the next higher 
rating for his postoperative residuals of a right inguinal 
hernia is not warranted under Diagnostic Code 7338.  

The Board has also considered whether a higher rating may be 
assigned for the appellant's postoperative residuals of a 
right inguinal hernia under the diagnostic codes applicable 
for evaluating scars.  The criteria for evaluating scars 
underwent revision during the pendency of this claim.  
However, the diagnostic codes under which the appellant's 
right inguinal hernia scar is evaluated were not 
substantially changed so as to necessitate consideration of 
old and new sets of criteria, as mandated when there is a 
change in an applicable stature or regulation after a claim 
has been filed but before a final decision has been rendered.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar that is unstable (Diagnostic Code 
7803), or that is painful on examination (Diagnostic Code 
7804).  Scars may also be rated under Diagnostic Code 7805 as 
for limitation of function of the body part affected.  

The Board notes that the maximum schedular rating available 
under either Diagnostic Codes 7803 or 7804 is already 
assigned for the appellant's right inguinal hernia scar.  
While a higher rating could be assigned under Diagnostic Code 
7805, depending on the degree of functional impairment 
associated with the scar, there has been no competent 
evidence presented that demonstrates the appellant's right 
inguinal hernia scar results in functional impairment.  
Hence, a higher schedular rating is not warranted for the 
scar associated with the appellant's right inguinal hernia 
repair.  

Additionally, a separate rating may not be assigned for the 
post-operative residuals associated with the ilioiguinal 
nerve because only sensory involvement is shown, which at 
most equates to moderate disability that would be rated 0 
percent. Diagnostic Code 8530. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the evidence of record 
does not indicate the appellant is frequently hospitalized 
for his postoperative residuals of a right inguinal hernia 
and there is no indication that they have a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).  

II.  Residuals of Stress Reaction of the Proximal Tibias and 
Os Calcis
    Bilateral, Secondary to Calcaneo-varus, Prior to March 1, 
2003

The appellant contends that prior to March 1, 2003, his 
residuals of stress reaction of the proximal tibias and os 
calcis bilateral, secondary to calcaneo-varus, caused severe 
and constant swelling in his knees, legs, and ankles, along 
with limitation of motion in the knees and radiating pain 
from the knees to the ankles.  

Service medical records show that shortly after re-entering 
active duty (May 31, 1968), the appellant was hospitalized 
during basic training (June 12, 1968) for complaints of pain 
in his knees, heels, and low back.  A history of lumbar disc 
excision approximately one year before was noted.  The 
diagnoses at hospital discharge in September 1968 were stress 
reaction, proximal tibias and os calcis, bilateral, clinical 
diagnosis, not proven by X-ray, healed; and residual 
neurological symptoms, status postoperative lumbar disc 
excision.  

At a July 1999 VA bones examination, the appellant complained 
of pain in his knees, calves, and ankles bilaterally.  He had 
full range of motion in both knees and ankles, without 
swelling, deformity, or complaint of tenderness in either 
leg, or instability in the knees.  A congenital cavus 
deformity was noted.  Posterior tibia and pedis pulses were 
palpable bilaterally.  The examiner noted that stress 
reactions were transient problems that left no residual 
deformity or impairment.  

At the May 2001 VA medical examination, extension and flexion 
in each knee were to 0 and 120 degrees, respectively, without 
swelling or instability.  Tibial plateaus were without 
deformity, which the examiner stated would be the expected 
area of pathology if there were to be a relationship between 
the physical findings pertaining to the knees and the stress 
reaction in service.  Dorsiflexion and plantar flexion were 
10 degrees and 40 degrees, respectively, in each ankle.  The 
examiner stated that the appellant's congenital cavus 
deformity had nothing to do with the stress reaction in the 
calcaneous bones, and that arthritic changes in the 
calcaneous bones, shown by X-ray, were of no relationship to 
the stress reaction described in service.  

Service connection was granted for residuals of stress 
reaction of the proximal tibias and os calcis bilateral, 
secondary to calcaneo-varus, by an August 1999 rating 
decision, which assigned a noncompensable rating under 
Diagnostic Code 5260, effective April 7, 1999.  As noted 
above, service connection for residuals of stress reaction of 
the proximal tibias and os calcis bilateral, secondary to 
calcaneo-varus, was severed by a January 2003 rating 
decision, effective March 1, 2003.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 
30 degrees, a 10 percent evaluation when limitation is to 
45 degrees, and a noncompensable evaluation when limitation 
is to 60 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Because the clinical findings do not show that flexion in 
either knee was limited to 45 degrees, or that extension in 
either knee was limited to 10 degrees, prior to March 1, 
2003, the Board does not find that a compensable rating may 
be granted for the appellant's residuals of stress reaction 
of the proximal tibias and os calcis bilateral, secondary to 
calcaneo-varus, prior to March 1, 2003, based on limitation 
of motion in the legs.  

Also, a separate rating may not be assigned under Diagnostic 
Code 5273, pertaining to the ankle, because there is no 
evidence of os calcis deformity associated with the stress 
reaction.  Rather the os calcis abnormality found on the 2001 
VA examination has been attributed to a congenital condition 
that is not service-connected. 


ORDER

An increased rating for postoperative residuals of a right 
inguinal hernia is denied.  

A compensable rating for residuals of stress reaction of the 
proximal tibias and os calcis bilateral, secondary to 
calcaneo-varus, prior to March 1, 2003, is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

